 

Case 8:19-cr-00553-WFJ-AAS Document 38 Filed 08/18/20 Page 1 of 4 PagelD 54

FILED
UNITED STATES DISTRICT COURT — ppp
MIDDLE DISTRICT OF FLORIDA DAUG 18 PM y: 1g
TAMPA DIVISION MR US OlsTRICT couRy
LE DISTRICT
UNITED STATES OF AMERICA TAMPA, FLORIDA OA
Case No.: 8:19-cr-553-T-02AAS
Vv.
19 U.S.C. § 3907(aX2)
STANLEY TIPTON

a/k/a “Black”

SUPERSEDING INFORMATION

The United States Attorney charges:
COUNT ONE
A. Introduction
At all times material to this Superseding Information:

ol. The Kimberley Process Certification Scheme (“KPCS”) was an
international certification scheme for the regulation of trade in rough
diamonds. One of its purposes was to protect the legitimate trade in rough
diamonds and to prevent trade in so-called “blood diamonds,” which are
diamonds produced and sold to fund rebel movements and terrorism
worldwide and especially in several countries in Africa.

2. The United States was a participating country adhering to the

KPCS.
Case 8:19-cr-00553-WFJ-AAS Document 38 Filed 08/18/20 Page 2 of 4 PagelD 55

3. The member countries participating in the KPCS were required
to use a document referred to as the Kimberley Process Certificate (“KPC”) in
the import and export of rough diamonds. The KPC was a document with a
specified format that identified individual shipments of rough diamonds and
certified them as being in compliance with the KPCS. The KPC was required
to record the country of origin of the diamonds, the carat weight and mass of
the diamonds, their value in U.S. dollars, the name of the diamond exporter or
importer, and the governmental authority issuing the KPC.

A. The Congress of the United States enacted the Clean Diamond
Trade Act in 2003 to prohibit the import into and export from the United
States of rough diamonds not regulated by the KPCS. It required the use of a
KPC in the importation of rough diamonds into the United States and in the
exportation of rough diamonds from the United States.

5. The United States Department of Homeland Security adopted
federal regulations in 2003 that specified procedures for adhering to the KPCS
for rough diamonds imported into and exported from the United States. Those
regulations required the use of the KPC for such importation and exportation
of rough diamonds, and prohibited such importation and exportation that did

not comply with the KPCS.
 

Case 8:19-cr-00553-WFJ-AAS Document 38 Filed 08/18/20 Page 3 of 4 PagelD 56

B. The Charge

6. From in or about July 2019, and continuing through in or about

August 2019, in the Middle District of Florida and elsewhere, the defendant,
STANLEY TIPTON,

did knowingly and willfully violate and attempt to violate a license, order, and
regulation issued under 19 U.S.C. Chapter 25, relating to the Clean Diamond
Trade Act, in that, the defendant provided a fraudulent KPC to another
person in a purported scheme to import diamonds into the United States in
violation of the terms and procedures of the Clean Diamond Trade Act and
the KPCS. |

In violation of 19 U.S.C. § 3907(a)(2) and 18 U.S.C. § 2.

MARIA CHAPA LOPEZ
United States Attorney

oy Rees Ming Pe

Jay L!, Hoffer
Assistant United States Attorney

| y G. Trezevant
Assistant United States Attorney
Chief, Economic Crimes Section
© Case 8:19-cr-00553-WFJ-AAS Document 38}: Filed 08/18/20 Page 4 of 4 PagelD 57

 

 

 
